Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

This office Action is in response to an application filed on 03/19/2021 is a 371 of PCT/KR2019/012198 filed on 09/20/2019, in which claims 1-20 are pending and are being examined. 

Information Disclosure Statement

This information disclosure statement (IDS) submitted on 03/19/2021. The submission is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement is being considered by the examiner. 

Priority

Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C § 119(a)-(d). Claimed foreign priority to KOREA, REPUBLIC OF 10-2018-0113148 09/20/2018. The certified copy of priority has been filed on 03/19/2021.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim(s) 20 recites a “A computer-readable recording medium” which appears to cover both transitory and non-transitory embodiments. See specification, Published Current Application, paragraph [0158], which gives examples of embodiment(s) is broad and is open to many interpretations such as signal or software. The United States Patent and Trademark Office (USPTO) is required to give claims their broadest reasonable interpretation consistent with the specification during proceeding before the USPTO. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. 101 as covering non-statutory subject matter. See ln re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility under 35 U.S.C. 101 Aug. 24 2009; p. 2.
The Examiner suggests that the Applicant add the limitation “non-transitory” to the computer readable medium as recited in the claim(s) in order to properly render the claim(s) in statutory form in view of their broadest reasonable interpretation in light of the originally filed specification. The Examiner also suggests that the specification may be amended to include the term ‘non-transitory computer readable medium” disclosed in the claims and specification to avoid a potential objection to the specification for a lack of antecedent basis of the claimed terminology.

Examiner’s Note

Claims 1-10 refer to "A method of decoding an image”, Claims 11-19 refer to "A method of encoding an image”, Claim 20 refers to "A computer-readable recording medium”. Claims 11-20 are 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Minezaea et al. (US 20160330468 A1), hereinafter Minezaea, in view of Huang et al. (US 20180213247 A1), hereinafter Huang.
	
	Regarding claim 1, Minezaea discloses a method of decoding an image, the method comprising (Abstract): identifying a region by partitioning an image ([0002]); and 5determining a prediction mode of the region on the basis of at least one of a size of the region, a partition shape, and a coding parameter of the region ([0090]-[0097], Fig. 6-7). 
	Minezaea discloses all the elements of claim 1 but Jahid does not appear to explicitly disclose in the cited section wherein the prediction mode of the region is determined as a prediction mode of all coding blocks included in the 10region.
	However, Huang from the same or similar endeavor teaches wherein the prediction mode of the region is determined as a prediction mode of all coding blocks included in the 10region ([0044]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Minezaea to incorporate the teachings of Huang to reduce complexity of compression (Huang, [0044]). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.
  
Claim 2-10 is rejected under 35 U.S.C. 103 as being unpatentable over Minezaea in view of Huang further in view of Jackie et al. (“Description of Core Experiment: Partitioning”, JVET, San Diego, US, 10-20 Apr 2018), hereinafter Jackie. Jackie is cited in IDS.

	Regarding claim 2, Minezaea in view of Huang discloses all the elements of claim the method of claim 2, but they do not appear to explicitly disclose in the cited section wherein the region corresponds to a single node of a partition tree structure of a CTU (Coding Tree Unit), or a child node thereof.  
	However, Jackie from the same or similar endeavor teaches wherein the region corresponds to a single node of a partition tree structure of a CTU (Coding Tree Unit), or a child node thereof (Jackie, Section 3.1.3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Minezaea in view of Huang to incorporate the teachings of Jackie to achieve best possible partition available (Jackie, Abstract). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.

	Regarding claim 3, Minezaea in view of Huang further in view of Jackie discloses the method of claim 1, wherein the size of the region comprises at least one or a width, a height, an area, and a number of pixels of the region (Minezaea, Fig. 6-7, [0090]-[0097], Huang, [0044], Jackie, Section 3.1).  

	Regarding claim 204, Minezaea in view of Huang further in view of Jackie discloses the method of claim 1, wherein the partition shape of the region comprises at least one of whether or not to partition the region, a partition tree, and a partition direction (Minezaea, Fig. 6-7, [0090]-[0097], Huang, [0044], Jackie, Section 3.1, it is obvious to the ordinary skill in the art).  

	Regarding claim 255, Minezaea in view of Huang further in view of Jackie discloses the method of claim I, wherein the coding parameter 149of the region comprises at least one of a slice type including the region, and a syntax element related to the prediction mode of the region (Minezaea, Fig. 6-7, [0090]-[0097], Huang, [0044], Jackie, Section 3.1, it is obvious to the ordinary skill in the art).  

Regarding claim 56, Minezaea in view of Huang further in view of Jackie discloses the method of claim 1, wherein when the size of the region is a predetermined size and the partition shape is a predetermined partition shape, the prediction mode of the region is determined as intra-prediction (Minezaea, Fig. 6-7, [0090]-[0097], Huang, [0044], Jackie, Section 3.1, it is obvious to the ordinary skill in the art).  

	Regarding claim 107, Minezaea in view of Huang further in view of Jackie discloses the method of claim 6, wherein the predetermined size is 64 pixe1s, and the partition shape is a quad-tree partition or ternary tree partition (Minezaea, Fig. 6-7, [0090]-[0097], Huang, [0044], Jackie, Section 3.1, it is obvious to the ordinary skill in the art).
  
	Regarding claim 8, Minezaea in view of Huang further in view of Jackie discloses the method of claim 6, wherein the predetermined size 15is 32 pixels, and the partition shape is a binary-tree partition (Minezaea, Fig. 6-7, [0090]-[0097], Huang, [0044], Jackie, Section 3.1, it is obvious to the ordinary skill in the art).  

	Regarding claim 9, Minezaea in view of Huang further in view of Jackie discloses the method of claim 1, wherein when the size of the region is a predetermined size and the partition shape is a 20predetermined partition shape, the prediction mode of the region is determined on the basis of a slice type including the region (Minezaea, Fig. 6-7, [0090]-[0097], Huang, [0044], Jackie, Section 3.1, it is obvious to the ordinary skill in the art).  

	Regarding claim 10, Minezaea in view of Huang further in view of Jackie discloses the method of claim 9, wherein when the slice type 25is not an I slice, the prediction mode of the region is 150determined on the oasis of the coding parameter of the region (Minezaea, Fig. 6-7, [0090]-[0097], [0454], Huang, [0044], Jackie, Section 3.1, Section 7, it is obvious to the ordinary skill in the art).

Regarding claim 11-20, See Examiner’s Note.

Conclusion


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD J RAHMAN whose telephone number is (571)270-7190. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad J Rahman/Primary Examiner, Art Unit 2487